Citation Nr: 1522152	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, mood disorder with anger and irritability, psychotic disorder not otherwise specified (NOS), and anxiety disorder.

3.  Entitlement to service connection for hepatitis C, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a October 2009 rating decision in which the RO denied service connection for PTSD and hepatitis C.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is  of record.

The record reflects that, in addition to PTSD, the  Veteran has been diagnosed with various other psychiatric disorders, to include PTSD, major depressive disorder, mood disorder with anger and irritability, psychotic disorder NOS, and anxiety disorder.  As such, and, given the different dispositions warranted with respect to PTSD and non-PTSD diagnoses (as explained below), the Board has now characterized the psychiatric claim as encompassing both matters set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As regards the characterization of the Veteran's claim for service connection for hepatitis C, based upon the argument offered by the Veteran and his representative at the July 2014 hearing, the Board has expanded the Veteran's claim to include secondary service connection.  See, e.g., Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

As a final preliminary matter, the Board notes that, following the issuance of the July 2013 SOC, additional evidence was added to the record, including lay statements, medical evidence, and a March 2015 VA examination report.  To date, the Veteran has not submitted a waiver of RO review.  However, the Veteran's substantive appeal was received after February 2, 2013; hence, the Board is no longer required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claims for service connection for  acquired psychiatric disorder other than PTSD, and for hepatitis C ,are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development needed to fairly resolve the claim decided herein has been accomplished.

2.  Although the Veteran did not engage in combat with the enemy, and there is no official documentation of an in-service stressor, the Veteran has reported a feeling of intense fear associated with  seeing dead bodies on the side of the road, as well as his experiences guarding a listening post alone for two weeks at a time; such assertions appear to be consistent with the circumstances of his Vietnam service.

3.  Competent, probative opinions on the question of whether the Veteran meets the diagnostic criteria for PTSD are relatively evenly balanced, and the opinion diagnosing PTSD tends to establish a link between the Veteran's current symptoms and the fear associated with his alleged in-service experiences. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3).  The revisions apply to, among others, claims which were appealed before July 13, 2010 but not yet decided by the Board.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, it is noted that the Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to the claim herein decided.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  

Here, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, service connection for PTSD is warranted.   

With regard to the Veteran's alleged stressor, pertinent evidence of record documents that the Veteran served in the Republic of Vietnam from June 1970 to January 1971.  The Veteran has not asserted, and the evidence does not indicate, that he engaged in hand-to-hand combat with the enemy.  Moreover, no official records verifying the occurrence of any alleged in-service stressor has been received.  On multiple occasions, the Veteran described the details of his service in Vietnam.  During his March 2015 VA examination, the Veteran reported seeing dead bodies along the side of the road and being afraid of being killed.  He also reported guarding a listening post alone for two weeks at a time, and that while guarding the listening post he was approached by villagers and children with heroin.  See August 2014 Hearing Transcript; Report of March 2015 VA Examination.  The Veteran stated that he was very afraid and terrified because he was alone.  See August 2014 Statement in Support of Claim.

The Board notes that the Veteran's reports of his in-service experiences-in particular, his experiences guarding the listening post and seeing dead bodies lining the road-have been described consistently, and the occurrence of such vents, as well as his report of experiencing associated intense fear of being killed, appear to be consistent with the circumstances of his service in a combat zone.  See 38 U.S.C.A. § 1154(a) (West 2014).  

With regard to whether there is a current PTSD diagnosis, as noted above, a diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.]

Here, the record includes conflicting medical evidence with respect to whether he meets the diagnostic criteria for PTSD.

On  May 2013, VA examination., the Veteran described the stressor noted above.  The examiner noted that  the stressor was related to the Veteran's fear of hostile military or terrorist activity, and that  that the Veteran's response to the situation involved intense fear, helplessness or horror.  However, the examiner found that the Veteran did not persistently re-experience the event, and he did not persistently avoid stimuli associated with the event or exhibit a numbing of general responsiveness.  Thus, the examiner concluded that the Veteran did not meet the full criteria for PTSD.

By contrast, the Veteran has submitted a letter from his treating VA licensed clinical social worker in which he described how the Veteran's PTSD and his symptoms of avoidance, arousal, and depression are aggravated by any mention of war, and causes him to think back on his "horrific experiences" in Vietnam.  August 2013 Letter from R.S. 

Subsequently, the Veteran underwent another VA examination in March 2015.  The report reflects a diagnosis of PTSD, rendered in accordance with the diagnostic criteria set forth in the DSM-5, and based on a detailed clinical interview and mental status examination; the examiner also indicated review of the Veteran's claims file.  This examiner also found that the Veteran's stressor was related to the Veteran's fear of hostile military activity, noting that the Veteran directly experienced the traumatic event, and also witnessed, in person, the traumatic event as it occurred to others.  While the March 2015 VA examiner rendered a diagnosis in accordance with the updated DSM-V criteria, the Board nonetheless considers the March 2015 VA examiner's conclusions as competent, probative evidence on the question of diagnosis.  

Thus, the Board finds that the medical opinion evidence on the question of diagnosis is, at least, relatively evenly balanced.  The Board further finds that the March 2015 examination report provides pertinent, persuasive findings tending to link the Veteran's current psychiatric symptoms to his in-service stressor.  

Based upon a review of the medical evidence, and after interviewing the Veteran and his wife, the examiner found that the Veteran suffered from recurrent distressing dreams in which the content and/or affect of the dreams was related to his in-service  stressor.  The examiner noted that the Veteran engaged in avoidance of, or undertook efforts to avoid, external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with the stressor.  

The Veteran was found to have markedly diminished interest or participation in significant activities, and experienced feelings of detachment or estrangement from others.  The Veteran demonstrated irritable behavior and angry outbursts, displayed an exaggerated startle response, and suffered from sleep disturbances, all of which were associated with the stressor.  The examiner noted that the Veteran's disturbances were not attributable to the physiological effects of a substance or another medical condition.  

The Board points out that VA is not free to ignore a medical opinion or pertinent medical findings (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject such a medical opinion based on its own medical judgment, even if the opinion is based on lay assertions (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  The fact that the March 2015 examiner relied, in part, on the Veteran's and his wife's lay assertions does not diminish the probative value of the opinion unless the lay statements are deemed not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such is not the case here.  In fact, the Veteran has consistently described his in-service experiences and symptomatology, as documented in his VA treatment records.  See April 2009 PTSD Screen; September 2009 PTSD Assessment; October 2010 Mental Health Initial Assessment Note.  Furthermore, the Veteran's treating physicians have found him to be a reliable historian.  See October 2010 Mental Health Initial Assessment Note.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Given the totality of the relevant evidence in this case- to particularly include the Veteran's lay statements regarding his in-service experiences, and the medical opinion evidence on the question of diagnosis and the existence of a nexus between the Veteran's symptoms and his stressor, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.



REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

With regard to the Veteran's claim for service connection for hepatitis C, he initially claimed service connection on a direct basis.  As noted in the introduction, however, he now claims entitlement to service connection for hepatitis C, to include as due to PTSD.  However, the Veteran has not been provided notice of what is needed to support this claim under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, the claim has not been adjudicated by the AOJ on that basis. 

In light of the fact that service connection for PTSD has now been granted, the AOJ should provide the Veteran with appropriate notice in connection with this claim.  Thereafter, the AOJ should adjudicate the expanded claim for service connection for hepatitis C, to include as secondary to service-connected PTSD.

Also, as regards the claim for service connection for an acquired psychiatric disorder other than PTSD, the Veteran has been diagnosed with major depressive disorder, mood disorder with anger and irritability, psychotic disorder NOS, and anxiety disorder.  See, e.g., VA treatment records dated in April 2009, July 2009, October 2011; see also May 2013 VA Examination.

While service connection has been granted for PTSD, there remain questions as to the validity of any other diagnosis(es) of an acquired psychiatric disorder(s) of record; and, if validly diagnosed, the relationship, if any, between each such diagnosis and either the Veteran's military service, to include his fear of hostile military or terrorist activity, or his now service-connected PTSD.  In this regard, the Board notes that, while the clinician who conducted the March 2015 VA examination acknowledged many of the Veteran's other diagnosed acquired psychiatric disorders, the examiner did not list them as diagnoses and did not address whether any of those disorders were related to the Veteran's military service or his PTSD.  The Board notes that any valid psychiatric diagnosis other than PTSD during the pendency of the claim could constitute a current disability for purposes of service connection-even if resolved at the time of the March 2015 examination or currently.

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for acquired psychiatric disorder(s) other than PTSD, and that further opinion in this regard (preferably, an addendum opinion from the March 2015 examiner, if possible) is needed.

Prior to obtaining the requested opinion, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA treatment records dated from March 2015 to the present.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those record are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining appeal (to include as regards any pertinent, private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should also provide notice of what is needed to support claims for service connection-to particularly include the claim for service connection for hepatitis C-on a secondary basis.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development (to include arranging for the Veteran to undergo further  VA examination, if appropriate) prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA mental health and physical evaluation and/or treatment of the Veteran, dated since March 2015.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

The letter should include an explanation as to what information or evidence is needed to substantiate his claim for service connection for hepatitis C, to include as secondary to service-connected PTSD.  In this regard, general notice as to what is needed to support a claim for secondary service connection, generally.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain addendum opinions from the VA examiner who conducted the March 2015 VA examination.

If the March 2015 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file , from another, appropriate physician.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire, electronic claims file , to include a complete copy of this REMAND, must be made available to the designated individual, and the report must reflect full consideration of the Veteran's documented history and assertions.

The examiner should clearly identify all psychiatric disability(ies) other than PTSD currently present or present at any point pertinent to the current claim (even if currently resolved) , to particularly include major depressive disorder, mood disorder with anger and irritability, psychotic disorder NOS, and anxiety disorder..  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically related to service, to include the identified in-service stressor; (b) or, for a psychosis, was manifested to a compensable degree within the first post-service year; or, if not deemed directly or presumptively related to service  (c) was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service connected PTSD.

If aggravation by service-connected PTSD is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA,  adjudicate the matters remaining on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).	


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


